Acknowledgment—Deeds—Proceeding for proof of execution,Execution and acknowledgment of deed adjudged proved by testimony in proceeding under Rev. Code 1915, § 3199, for proof of deed.Petition of Charles F. Wollaston, for proof of deed under Rev. Code 1915, § 3199. Execution and acknowledgment adjudged proved.The petition of Charles F. Wollaston preferred to the court alleged, inter alia, that he is the grantee named in a certain indenture executed and acknowledged by Frank E. Bering and Josephine G. Bering, his wife, dated the fourth day of October, A. D. 1916, conveying to him a certain lot of land, with the dwelling house thereon erected, situated in the city of Wilmington, New Castle county, and known as No. 1412 Van Burén street; that said deed was subsequently recorded in the recorder’s office for said county, and also is now produced to the court. * * *The petitioner, desiring to sell the said premises, and the sufficiency of the acknowledgment of the grantors mentioned in said indenture being questioned, prayed that proof of the execution and acknowledgment of said indenture may be taken in open *382Superior Court, in accordance with the statute in such case made and provided.George W. Brink, being produced as a witness, was asked:Q. Mr. Brink, will you look at that paper (being the deed in question) and state whether that is your signature?Q. Is that your signature as subscribing witness?Q. Are you the George W. Brink whose name appears as subscribing witness to this deed?Q. Is your signature in your own handwriting?Q. Were they made in your presence?Q. Did she, upon private examination, apart from her husband, acknowledge that she executed said deed without compulsion, or threats, or fear of her husband’s displeasure?At the conclusion of this testimony, the court made the following order:“And now, to wit, this eleventh day of June, A. D. 1919, the above cause having come on to be heard upon petition presented to said court, and the testimony of the subscribing witness to said indenture having been heard in open court, and the same having been maturely considered by the court:“It is ordered, adjudged and decreed that the acknowledgment and execution of said indenture has been duly proved, in accordance with the statute relating thereto.“And it is further ordered that the prothonotary of New Castle county be and he is hereby directed to set out upon said indenture the substance of this order under his hand and the seal of this court.